                 Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 1 of 33



 1    BRODSKY & SMITH, LLC
      Evan J. Smith, Esquire (SBN 242352)
 2    esmith@brodskysmith.com
      Ryan P. Cardona, Esquire (SBN 302113)
 3    rcardona@brodskysmith.com
      9595 Wilshire Boulevard, Suite 900
 4    Beverly Hills, CA 90212
      Phone: (877) 534-2590
 5    Facsimile: (310) 247-0160
 6    Attorneys for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10    ZENGHUAN SHAN, on behalf of                    Civil Action No. ______________
      himself and all others similarly situated,
11
                                Plaintiff,           CLASS ACTION COMPLAINT FOR BREACH
12                                                   OF FIDUCIARY DUTIES AND VIOLATIONS
                      vs.                            OF SECTIONS 14(a) AND 20(a) OF THE
13                                                   SECURITIES EXCHANGE ACT OF 1934
      PIVOTAL SOFTWARE, INC., PAUL
14    MARITZ, MICHAEL S. DELL, EGON                  JURY TRIAL DEMAND
      DURBAN, WILLIAM D. GREEN,
15    MARCY S. KLEVORN, MADELYN
      LANKTON, ROBERT MEE, ZANE
16    ROWE, VMWARE, INC. and RAVEN
      TRANSACTION SUB, INC.,
17
                                Defendants.
18
19          Plaintiff, Zenghuan Shan (“Plaintiff”), by his attorneys, on behalf of himself and those
20 similarly situated, files this action against the defendants, and alleges upon information and belief,

21 except for those allegations that pertain to him, which are alleged upon personal knowledge, as

22 follows:

23                                    SUMMARY OF THE ACTION
24          1.       Plaintiff brings this stockholder class action on behalf of himself and all other
25 public stockholders of Pivotal Software, Inc. (“Pivotal Software” or the “Company”), against

26 Pivotal Software, the Company’s Board of Directors (the “Board” or the “Individual Defendants”),
27 for violations of Sections 14(a) and 20(a) of the Securities and Exchange Act of 1934 (the

28

                                                -1-
                                      CLASS ACTION COMPLAINT
                 Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 2 of 33



 1 “Exchange Act”) and breaches of fiduciary duty as a result of Defendants’ efforts to sell the

 2 Company to VMware, Inc., a Delaware corporation (“Parent”), and Raven Transaction Sub, Inc.,

 3 a Delaware corporation and a wholly owned subsidiary of VMware (“Merger Sub,” collectively

 4 with Parent, “VMWare” and collectively with Pivotal Software and the Individual Defendants, the

 5 “Defendants”) as a result of an unfair process for an unfair price, and to enjoin an upcoming

 6 stockholder vote on a proposed all-cash transaction whereby Pivotal Software stockholders will

 7 receive $15.00 for each share of the Company they own (the “Proposed Transaction”).

 8          2.       The terms of the Proposed Transaction were memorialized in an August 22, 2019

 9 filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

10 Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

11 Agreement, Merger Sub will merge with and into Pivotal (the “Merger”), with Pivotal surviving

12 the Merger and becoming a wholly owned subsidiary of VMware.

13          3.       In approving the Proposed Transaction, the Individual Defendants have breached

14 their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

15 sell Pivotal Software without first taking steps to ensure that Plaintiff and Class members (defined

16 below) would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

17 engineering the Proposed Transaction to benefit themselves and/or VMWare without regard for

18 Pivotal Software public stockholders. Accordingly, this action seeks to enjoin the Proposed
19 Transaction and compel the Individual Defendants to properly exercise their fiduciary duties to

20 Pivotal Software stockholders.

21          4.       On October 10, 2019, Defendants caused the filing of a preliminary proxy statement

22 on PREM14A (the “Preliminary Proxy”) with the United States Securities and Exchange

23 Commission (“SEC”) in support of the Proposed Transaction.

24          5.       In addition, the Proposed Transaction is unfair and undervalued for a number of

25 reasons. Significantly, the Preliminary Proxy describes an insufficient sales process in which the

26 only end goal was an “inside” sale to other Companies wholly owned and/or completely controlled
27 by Dell.

28

                                                -2-
                                      CLASS ACTION COMPLAINT
                 Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 3 of 33



 1          6.       Next, it appears as though the Board has entered into the Proposed Transaction to

 2 procure for themselves and senior management of the Company significant and immediate benefits

 3 with no thought to the Company’s public stockholders. For instance, pursuant to the terms of the

 4 Merger Agreement, upon the consummation of the Proposed Transaction, Company Board

 5 Members and executive officers will be able to exchange all Company equity awards for the

 6 merger consideration. Moreover, certain Directors and other insiders will also be the recipients of

 7 lucrative change-in-control agreements, triggered upon the termination of their employment as a

 8 consequence of the consummation of the Proposed Transaction.

 9          7.       In violation of sections 14(a) and 20(a) of the Securities and Exchange Act of 1934

10 (the “Exchange Act”), and in further violation of their fiduciary duties, Defendants caused to be

11 filed the materially deficient Preliminary Proxy on October 10, 2019 with the SEC in an effort to

12 solicit stockholders to vote their Pivotal Software shares in favor of the Proposed Transaction. The

13 Preliminary Proxy is materially deficient, deprives Pivotal Software stockholders of the

14 information they need to make an intelligent, informed and rational decision of whether to vote

15 their shares in favor of the Proposed Transaction, and is thus in breach of the Defendants fiduciary

16 duties. As detailed below, the Preliminary Proxy omits and/or misrepresents material information

17 concerning, among other things: (a) the sales process and in particular, certain conflicts of interest

18 for management; ) (b) the data and inputs underlying the financial valuation analyses that purport
19 to support the fairness opinions provided by the Company’s financial advisors, Morgan Stanley &

20 Co. LLC (“Morgan Stanley”); and (c) the financial projections for Pivotal Software, provided by

21 Pivotal Software to the Special Committee’s financial advisor Morgan Stanley, to VMware’s

22 financial advisor Lazard Frères & Company LLC (“Lazard”), to Dell’s financial advisors Moelis

23 & Company LLC (“Moelis”) and Goldman Sachs & Co. LLC (“Goldman Sachs”) for use in their

24 respective financial analyses.

25          8.       As alleged in further detail below, both the Merger Consideration Pivotal Software

26 stockholders will receive in connection with the Proposed Transaction and the process by which
27

28

                                                -3-
                                      CLASS ACTION COMPLAINT
                 Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 4 of 33



 1 Defendants intend to consummate the Proposed Transaction are fundamentally unfair to Plaintiff

 2 and the other public stockholders of the Company.

 3          9.       The Defendants’ conduct constitutes a breach of their fiduciary duties owed to

 4 Pivotal Software’s public stockholders, and a violation of applicable legal standards governing the

 5 Defendants’ obligations

 6          10.      Absent judicial intervention, the Proposed Transaction will be consummated,

 7 resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed

 8 Transaction or, in the event the Proposed Transaction is consummated, to recover damages

 9 resulting from violation of the federal securities laws by Defendants.

10                                               PARTIES
11          11.      Plaintiff is a citizen of Washington and, at all times relevant hereto, has been a

12 Pivotal Software stockholder.

13          12.      Defendant Pivotal Software provides an integrated solution that combines a cloud-

14 native application platform and services in the United States. Its cloud-native platform, Pivotal

15 Cloud Foundry (PCF), accelerates and streamlines software development by reducing the

16 complexity of building, deploying, and operating modern applications. The company also enables

17 its customers to accelerate their adoption of a modern software development process and their

18 business success using its platform through its strategic services, Pivotal Labs (Labs). Pivotal
19 Software, Inc markets and sells PCF and Labs through its sales force and ecosystem partners. The

20 company was founded in 2013. Shares of Pivotal Software common stock are traded on the NYSE

21 under the symbol “PVTL.”

22          13.      Defendant Paul Maritz has been a Director of the Company since 2103. He is also

23 Chairman of the Board and previously served as CEO from 2013 - 2105. From September 2012

24 through March 2013, he served as Chief Strategist at DellEMC and also served as a director of

25 VMware from July 2008, when he joined VMware as Chief Executive Officer, to December 2017.

26 He was VMware's Chief Executive Officer from July 2008 through August 2012 and President
27

28

                                                -4-
                                      CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 5 of 33



 1 from July 2008 to January 2011. Prior to joining VMware, he was President of DellEMC's Cloud

 2 Infrastructure and Services Division after DellEMC acquired Pi Corporation in February 2008.

 3          14.    Defendant Michael S. Dell has been a director of the Company since 2016. In

 4 addition, Dell also serves as a director and non-executive Chairman of the board of directors of

 5 VMware, a majority-owned subsidiary of Dell Technologies.

 6          15.    Defendant Egon Durban has been a director of the Company since 2016. He is

 7 also a member of the Dell Board of Directors and is on the VMware Board, as well.

 8          16.    Defendant William D. Green has been a director of the Company since 2015.

 9 Green has served as a director of Dell Technologies since September 2016. Previously, he served

10 as a director of DellEMC from July 2013 to August 2016 and as DellEMC's independent Lead

11 Director from February 2015 to August 2016.

12          17.    Defendant Marcy S. Klevorn has been a director of the Company since 2016. Ms.

13 Klevorn has served as executive vice president and president of Mobility, Ford Motor Company

14 (“Ford”) since June 2017. In this role, she is responsible for overseeing Ford Smart Mobility LLC,

15 which was formed to accelerate the company's plans to design, build, grow and invest in emerging

16 mobility services, as well as Information Technology and Global Data, Insight and Analytics.

17 Previously, Ms. Klevorn was group vice president, Information Technology and Chief Information

18 Officer from January 2015 to January 2017. From 1983 to January 2015, Ms. Klevorn worked at
19 various positions at Ford. Notably, concurrently with the execution of the merger agreement, on

20 August 22, 2019, VMware entered into the voting agreement with Ford, a stockholder of Pivotal

21 Software. Pursuant to the voting agreement, Ford, which beneficially owns 17,516,709 shares of

22 Class A common stock representing approximately 17.6% of the outstanding shares of Class A

23 common stock as of August 30, 2019, has agreed, among other things, to vote its shares of Class

24 A common stock, including any shares acquired after August 22, 2019, in favor of the merger

25 agreement proposal, and against any competing transaction so long as, among other things, the

26 Pivotal Board has not made an adverse recommendation change
27

28

                                              -5-
                                    CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 6 of 33



 1          18.    Defendant Madelyn Lankton has been a director of the Company since October

 2 2018. From 1982 until 2018, she was at The Travelers Companies, serving most recently as Senior

 3 Vice President and Chief Information Officer and a member of the Management and Operating

 4 Committees. In addition to holding a number of technology and operational leadership roles at the

 5 Travelers, she initiated a Women’s Mentoring Forum for high potential women within the

 6 information technology industry and, in 2008, she was recognized with a “Women in Insurance

 7 Leadership Award” from Insurance Networking News.

 8          19.    Defendant Robert Mee has been a director of the Company and CEO since 2015.

 9 Prior to that, he was Senior Vice President of Products and Research & Development from April

10 2013 to August 2015. Mee was part of Pivotal's founding team in April 2013. Prior to joining

11 Pivotal, Mee led the Pivotal Labs Division at DellEMC, a data storage, information security,

12 virtualization, analytics and cloud computing company, from 2012 to April 2013, where he was

13 responsible for all aspects of the Pivotal Labs business. Prior to DellEMC, he served as Founder

14 and Chief Executive Officer of Pivotal Labs LLC from 1989 until it was acquired by DellEMC in

15 2012.

16          20.    Defendant Zane Rowe has been a director of the Company since 2016. Rowe has

17 served as Chief Financial Officer and Executive Vice President of VMware since March 2016.

18 Before joining VMware, he served as Executive Vice President and Chief Financial Officer of
19 DellEMC from October 2014 through February 2016.

20          21.    Defendants identified in ¶¶ 13-20 are collectively referred to as the “Individual

21 Defendants.”

22          22.    Defendant VMWare, Inc. provides software in the areas of hybrid cloud, multi-

23 cloud, modern applications, networking and security, and digital workspaces in the United States

24 and internationally. It is a Delaware corporation and has its principal place of business at 3401

25 Hillview Avenue, Palo Alto, CA 94304. Its common stock is traded on the NYSE under the ticker

26 symbol “VMW.”
27

28

                                              -6-
                                    CLASS ACTION COMPLAINT
               Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 7 of 33



 1          23.     Defendant Merger Sub is a wholly owned subsidiary of Parent created to effectuate

 2 the Proposed Transaction.

 3                                    JURISDICTION AND VENUE
 4          24.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

 5 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

 6
     violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive
 7
     one to confer jurisdiction on a court of the United States, which it would not otherwise have.
 8
            25.     Personal jurisdiction exists over each defendant either because the defendant
 9
     conducts business in or maintains operations in this District, or is an individual who is either
10

11 present in this District for jurisdictional purposes or has sufficient minimum contacts with this

12 District as to render the exercise of jurisdiction over defendant by this Court permissible under

13 traditional notions of fair play and substantial justice.

14
            26.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Pivotal
15
     Software has its principal place of business is located in this District, and each of the Individual
16
     Defendants, as Company officers or directors, has extensive contacts within this District.
17

18                                 CLASS ACTION ALLEGATIONS

19          27.     Plaintiff brings this action as a class action individually and on behalf of all holders

20 of Pivotal Software common stock who are being and will be harmed by the Individual

21 Defendants’ actions, described herein (the “Class”). Excluded from the Class are Defendants and

22 any person, firm, trust, corporation or other entity related to or affiliated with any Defendant.

23          28.     Class actions are certified when the question is one of a common or general interest,

24 of many persons, or when the parties are numerous, and it is impracticable to bring them all before

25 the court. Cal. Civ. Proc. Code § 382. The California Supreme Court has stated that a class should

26 be certified when the party seeking certification has demonstrated the existence of a “well-defined
27

28

                                                -7-
                                      CLASS ACTION COMPLAINT
               Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 8 of 33



 1 community of interest” among the members of the proposed class. Richmond v. Dart Indus., Inc.,

 2 29 Cal.3d 462, 470 (1981); see also Daar v. Yellow Cab Co., 67 Cal.2d 695, 704 (1967).

 3
             29.     Class actions are especially valuable in a context such as this one, in which
 4
     individual damages may be modest. It is well settled that a plaintiff need not prove the merits of
 5
     the action at the class certification stage.
 6
             30.     Rather, the decision of whether to certify a class is “essentially a procedural one”
 7

 8 and the appropriate analysis is whether, assuming the merits of the claims, they are suitable for

 9 resolution on a class-wide basis.

10                   As the focus in a certification dispute is on what types of questions common
11                   or individual are likely to arise in the action, rather than on the merits of the
12                   case, in determining whether there is substantial evidence to support a trial
13                   court’s certification order, we consider whether the theory of recovery
14                   advanced by the proponents of certification is, as an analytical matter, likely
15                   to prove amenable to class treatment.
16 Sav-On Drug Stores, Inc. v. Superior Court, 34 Cal.4th 319, 327 (2004) (citations omitted).

17
             31.     This action is properly maintainable as a class action because, inter alia:
18
                     a. The Class is so numerous that joinder of all members is impracticable. As of
19
                         August 30, 2019, there were 275,217,350 shares of common stock outstanding,
20

21                       consisting of 99,703,078 outstanding shares of Class A common stock and

22                       175,514,272 outstanding shares of Class B common stock. Pivotal Software

23                       stock is publicly traded on the NYSE and Plaintiff believes that there are
24                       hundreds if not thousands of holders of such shares. Moreover, the holders of
25
                         these shares are geographically dispersed throughout the United States;
26
27

28

                                                  -8-
                                        CLASS ACTION COMPLAINT
     Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 9 of 33



 1       b. There are questions of law and fact which are common to the Class and which

 2          predominate over questions affecting any individual Class member. These
 3
            common questions include, inter alia: (i) whether the Individual Defendants
 4
            have engaged in self-dealing, to the detriment of Pivotal Software public
 5
            stockholders; (ii) whether the Proposed Transaction is unfair to the Class, in
 6
            that the price is inadequate and is not the fair value that could be obtained under
 7

 8          the circumstances; and (iii) whether the Class is entitled to injunctive relief

 9          and/or damages as a result of the wrongful conduct committed by Defendants;
10       c. Plaintiff is committed to prosecuting this action and has retained competent
11
            counsel experienced in litigation of this nature. The claims of Plaintiff are
12
            typical of the claims of the other members of the Class and plaintiff has the
13
            same interests as the other members of the Class. Accordingly, Plaintiff is an
14

15          adequate representative of the Class and will fairly and adequately protect the

16          interests of the Class;

17       d. The prosecution of separate actions by individual members of the Class would
18          create the risk of inconsistent or varying adjudications with respect to individual
19
            members of the Class which would establish incompatible standards of conduct
20
            for Defendants, or adjudications with respect to individual members of the
21
            Class which would, as a practical matter, be dispositive of the interests of the
22

23          other members not parties to the adjudications or substantially impair or impede

24          their ability to protect their interests; and

25

26
27

28

                                    -9-
                          CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 10 of 33



 1                  e. Defendants have acted, or refused to act, on grounds generally applicable to,

 2                      and causing injury to, the Class and, therefore, preliminary and final injunctive
 3
                        relief on behalf of the Class as a whole is appropriate.
 4
                      THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES
 5
            32.     By reason of the Individual Defendants’ positions with the Company as officers
 6
     and/or directors, said individuals are in a fiduciary relationship with Pivotal Software and owe the
 7
     Company the duties of due care, loyalty, and good faith.
 8
            33.     By virtue of their positions as directors and/or officers of Pivotal Software, the
 9
     Individual Defendants, at all relevant times, had the power to control and influence, and did control
10
     and influence and cause Pivotal Software to engage in the practices complained of herein.
11
            34.     Each of the Individual Defendants are required to act with due care, loyalty, good
12
     faith and in the best interests of the Company. To diligently comply with these duties, directors
13
     of a corporation must:
14
                    a. act with the requisite diligence and due care that is reasonable under the
15
                        circumstances;
16
                    b. act in the best interest of the company;
17
                    c. use reasonable means to obtain material information relating to a given
18
                        action or decision;
19
                    d. refrain from acts involving conflicts of interest between the fulfillment
20
                        of their roles in the company and the fulfillment of any other roles or
21
                        their personal affairs;
22
                    e. avoid competing against the company or exploiting any business
23
                        opportunities of the company for their own benefit, or the benefit of
24
                        others; and
25

26
27

28

                                               - 10 -
                                      CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 11 of 33



 1                  f. disclose to the Company all information and documents relating to the

 2                       company’s affairs that they received by virtue of their positions in the

 3                       company.

 4          35.     In accordance with their duties of loyalty and good faith, the Individual

 5 Defendants, as directors and/or officers of Pivotal Software, are obligated to refrain from:

 6                  a.      participating in any transaction where the directors’ or officers’

 7                  loyalties are divided;

 8                  b.      participating in any transaction where the directors or officers are

 9                  entitled to receive personal financial benefit not equally shared by the

10                  Company or its public stockholders; and/or

11                  c.      unjustly enriching themselves at the expense or to the detriment of

12                  the Company or its stockholders.

13          36.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

14 connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

15 owe to Pivotal Software, Plaintiff and the other public stockholders of Pivotal Software, including

16 their duties of loyalty, good faith, and due care.

17          37.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class

18 members will not receive adequate, fair or maximum value for their Pivotal Software common
19 stock in the Proposed Transaction.

20                                  SUBSTANTIVE ALLEGATIONS
21 Company Background

22          38.     Pivotal Software provides a cloud-native application platform and services in the

23 United States.        Its cloud-native platform, Pivotal Cloud Foundry (PCF), accelerates and

24 streamlines software development by reducing the complexity of building, deploying, and

25 operating cloud-native and modern applications. The company also enables its customers to

26 accelerate their adoption of a modern software development process and their business success
27 using its platform through its strategic services, Pivotal Labs (Labs).

28

                                               - 11 -
                                      CLASS ACTION COMPLAINT
             Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 12 of 33



 1          39.    Pivotal Software was formed by EMC Corporation and VMware in April 2013. On

 2 September 7, 2016, Dell acquired EMC Corporation. As a result of the acquisition, Dell became

 3 Pivotal Software’s majority stockholder.

 4          40.    According to the Company’s most recent Proxy statement, “Dell Technologies,

 5 Denali Intermediate Inc. and Dell Inc. may be deemed to be the beneficial owner of all of the

 6 shares of our common stock beneficially owned by EMC Corporation, including all of the shares

 7 of our common stock beneficially owned by VMware.”

 8          41.    Additionally, the most recent Proxy Statement acknowledges, “We jointly market

 9 and sell our products and services with Dell and VMware pursuant to commercial agreements with

10 them. While we have in the past received certain administrative services from Dell and VMware,

11 over time we have reduced our reliance on these entities for most of these services.”

12          42.    According to the Company’s most recent Proxy statement, “Dell, as our majority

13 stockholder, has the power, acting alone, to approve any action requiring a vote of shares

14 representing a majority of the combined voting power of both classes of our outstanding common

15 stock. As long as Dell continues to control a majority of the outstanding shares of our Class B

16 common stock and a majority of all outstanding shares of our common stock, it will be able to

17 exercise control over all matters requiring approval by our stockholders, including the election of

18 our directors and approval of significant corporate transactions. Dell's controlling interest may
19 discourage or prevent a change in control of our company that other holders of our common stock

20 may favor. Dell is not subject to any contractual obligation to retain any of our common stock.”

21          43.    Additionally, VMWare owns over 44 million shares of the Company and maintains

22 approximately 23% of total voting power.

23          44.    Next, the most recent Proxy statement further acknowledges the inter-connected

24 relationship between VMWare and the Company:

25          Transactions with VMware

26          Administrative Services Agreements with VMware
27

28

                                             - 12 -
                                    CLASS ACTION COMPLAINT
               Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 13 of 33



 1                We have a shared services and employee matters agreements with VMware. Under

 2 these agreements, VMware provides us with certain management and administrative services,

 3 including routine management, administration, finance and accounting, legal and human resource

 4 services.

 5                VMware also charges us expenses related to administrative services such as facilities

 6 and IT systems for Pivotal Software employees who worked from VMware offices. VMware

 7 provided us these services in exchange for a service fee equal to the operating costs of providing

 8 the services plus a markup equal to a percentage of such operating costs. Our expenses under these

 9 agreements primarily consisted of salaries, benefits, travel and rent. The total amounts that we

10 paid to VMware and its subsidiaries under these agreements were $0.3 million in Fiscal 2019.

11          Sales of our Products and Services to VMware

12                From time to time, we have sold our software products and professional, software

13 support and other services to VMware for its internal use. Revenue recognized was $1.4 million

14 in Fiscal 2019 for sales of our products and services.

15          Agency Agreements with VMware

16                We have domestic and international agency agreements with VMware which enabled

17 VMware to sell our products and services leveraging the VMware enterprise relationships and its

18 end-user customer contracts. In exchange, we pay an agency fee to VMware for these services,
19 which is based on a percentage of the invoiced contract amounts. We paid agency fees to VMware

20 of $3.7 million in Fiscal 2019.

21          45.      The Company’s recent financial performance press release before the

22 announcement of the Proposed Transaction indicated sustained and solid financial performance.

23 For example, on March 14, 2019, the Company held an earnings call to address the 4th quarter and

24 Fiscal Year 2019. On the call, Defendant Mee stated, “I'm pleased to report that Pivotal delivered

25 a strong fourth quarter, wrapping up a successful initial year as a public company. To summarize

26 our fiscal year results, subscription revenue grew 55% and total revenue grew 29% year over year.
27

28

                                               - 13 -
                                      CLASS ACTION COMPLAINT
             Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 14 of 33



 1 Our total revenue growth was higher in fiscal 2019 than the prior year attributable to increasing

 2 workloads on our software platform.”

 3          46.    Further, the Company stated, “Our fourth quarter capped a strong year as we

 4 continue to attract new customers and as many of our existing customers grow their investments

 5 with us. Subscription revenue generated $112.5 million in Q4 - more than $100 million for the

 6 second quarter in a row - with year-over-year subscription growth at 50%. Q4 total revenue of

 7 $169.2 million represented growth of 27% year over year. And, we finished our fiscal year with

 8 total revenue of $657.5 million, up 29% compared to fiscal 2018.”

 9          47.    Similarly, on the First Quarter 2020 Earnings call that took place on June 4, 2019,

10 Defendant Mee advised that even with certain sales execution and “technology landscape”

11 challenges, “Pivotal delivered a solid Q1 with 43% subscription growth driving total revenue

12 growth of 19%. Customer expansions continue to drive our revenue growth, resulting in our strong

13 net expansion rate of 143% in the quarter. We exited the quarter with 383 subscription customers,

14 up 13% year-over-year, underscoring the continued demand for our platform.”

15          48.    Most recently, the Company released its Second Quarter 2020 Financial Results.

16 Defendant Mee stated, “Pivotal delivered a solid performance in the second quarter. We remain

17 focused on customer success and winning new customers with our differentiated, multi-cloud

18 platform. Subscription revenue growth of 38% and 17% total revenue growth were driven by
19 customer expansions and new customer wins,” “Our platform and strategic services enable

20 enterprises to modernize their development practices and securely operate their most important

21 applications across multi-cloud environments.”

22          49.    These positive results are not an anomaly, but rather, are indicative of a trend of

23 continued financial success by Pivotal Software. Clearly, based upon these positive financial

24 results, the Company is likely to have tremendous future success and should command a much

25 higher consideration than the amount contained within the Proposed Transaction.

26
27

28

                                             - 14 -
                                    CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 15 of 33



 1          50.     Despite this upward trajectory and continually increasing financial results, the

 2 Individual Defendants have caused Pivotal Software to enter into the Proposed Transaction for

 3 insufficient consideration.

 4 The Flawed Sales Process

 5          51.     As detailed in the Preliminary Proxy, the process deployed by the Individual

 6 Defendants was flawed and inadequate, was conducted out of the self-interest of Company

 7 Insiders, and was designed with only one concern in mind – to effectuate a sale of the Company

 8 to VMware.

 9          52.     Specifically, all entities involved in the Proposed Transaction are majority owned

10 and are controlled by Dell and by Defendant Michael S. Dell, who is the controlling stockholder

11 of Dell.

12          53.     In fact, as revealed by the Preliminary Proxy, it was Defendant Dell himself, who

13 on June 18, 2019, set up a teleconference with Defendants Mee and Maritz to inform them of

14 VMware’s desire to purchase the Company.

15          54.     This end-goal of an eventual “in-house” sale of Pivotal Software to VMware for

16 Dell is made apparent throughout the timeline described in the Preliminary Proxy. Notably, the

17 Pivotal Software special committee at no point conducts a market check, initially because they

18 plan on seeking a “go-shop” provision in the eventual merger agreement, however such a provision
19 failed to make its way into the final agreement. As such, no third parties were ever contacted by,

20 nor will they be contacted by, the Pivotal Software special committee to gauge interest in a possible

21 outside bid.

22          55.     In addition the Preliminary Proxy fails to unclear as to the nature of specific nature

23 of the confidentiality and/or non-disclosure agreement Pivotal Software entered into with VMware

24 during the sales process, including if the terms of such included any “don’t-ask, don’t-waive”

25 provisions or standstill provision, and if so, the specific conditions, if any, under which such

26 provisions would fall away.
27

28

                                              - 15 -
                                     CLASS ACTION COMPLAINT
             Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 16 of 33



 1         56.     It is not surprising, given this background to the overall sales process, that it was

 2 conducted with an obvious end-goal of a VMware transaction, with the ultimate goal of being

 3 beneficial to Dell.

 4 The Proposed Transaction

 5         57.     On November 9, 2018, VMWare and Pivotal Software issued a press release

 6 announcing the Proposed Transaction. The press release stated, in relevant part:

 7
           PALO ALTO, Calif. , Aug. 22, 2019 (GLOBE NEWSWIRE) -- VMware,
 8         Inc. (NYSE: VMW), a leading innovator in enterprise software, and Pivotal
           Software, Inc. (NYSE: PVTL), a leading cloud-native platform provider, today
 9
           announced that the companies have entered into a definitive agreement under
10         which VMware will acquire Pivotal for a blended price per share of $11.71 ,
           comprised of $15 per share in cash to Class A stockholders, and the exchange of
11         shares of VMware’s Class B common stock for shares of Pivotal Class B common
           stock held by Dell Technologies , at an exchange ratio of 0.0550 shares of VMware
12         Class B stock for each share of Pivotal Class B stock. In total, the merger
           consideration represents an enterprise value for Pivotal of $2.7 billion. The Board
13
           of Directors of each of VMware and Pivotal have approved this transaction,
14         following the recommendations of special committees composed of independent
           directors of each company. Following the close of the transaction, VMware will
15         be positioned to deliver the most comprehensive enterprise-grade Kubernetes-
           based portfolio for modern applications.
16

17         Pivotal is a technology leader that is transforming the way the world’s largest
           companies build and run software applications. For the last six years, Pivotal has
18         been at the leading-edge of modern software development, helping organizations
           transform how they build and run their most important applications. Pivotal offers
19         a powerful set of assets including a leading developer-centric platform, tools and
           services that accelerate modern app development. Additionally, Pivotal is a major
20         contributor to the Spring developer framework, which sees more than 75 million
21         downloads per month. The company is fully embracing Kubernetes with the recent
           launch of Pivotal Spring Runtime for Kubernetes and the upcoming Pivotal
22         Application Service for Kubernetes.

23         VMware and Pivotal share a long history of collaboration and joint innovation,
           reflected in the co-development and launch of VMware Pivotal Container Service
24
           (PKS) in February of 2018. VMware has increased its Kubernetes-related
25         investments over the past year with the acquisition of Heptio, and the Kubernetes
           founders, to become one of the top three contributors to Kubernetes. The
26         combination of Pivotal’s developer experience and assets with VMware’s IT
           expertise and infrastructure will help deliver a comprehensive portfolio of products,
27

28

                                             - 16 -
                                    CLASS ACTION COMPLAINT
      Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 17 of 33



 1   tools and services necessary to build, run and manage modern applications on
     Kubernetes infrastructure with velocity and efficiency.
 2
     “Kubernetes is emerging as the de facto standard for multi-cloud modern apps. We
 3
     are excited to combine Pivotal’s development platform, tools and services with
 4   VMware’s infrastructure capabilities to deliver a comprehensive Kubernetes
     portfolio to build, run and manage modern applications,” said Pat Gelsinger, CEO
 5   of VMware. “Importantly, adding Pivotal to our platform, accelerates our broader
     Any Cloud, Any App, Any Device vision and reinforces our leadership position in
 6   modern multi-cloud IT infrastructure.”
 7
     “The time is ideal to join forces with VMware, an industry leader who shares our
 8   commitment to open source community contributions and our focus on adding
     developer value on top of Kubernetes,” said Rob Mee, CEO, Pivotal. “VMware
 9   has a proven track record of helping organizations run and manage consistent
     infrastructure in support of mission critical applications, and our two companies
10   have already built a strong foundation on our successful VMware PKS
11   collaboration. We look forward to continuing our work with VMware to provide
     even more value to customers building modern applications.”
12
     “The VMware Board of Directors is committed to creating value for all
13   stockholders,” said Karen Dykstra, Chairperson of the Special Committee of
     VMware’s Board of Directors. “After a thorough and independent evaluation with
14   its advisors, and working closely with the VMware management team, the Special
15   Committee recommended the Board approve this transaction with Pivotal given its
     strong strategic and long-term value to the company and its customers.”
16
     Details Regarding the Transaction
17

18
     Under the terms of the transaction, Pivotal’s Class A common stockholders will
19   receive $15.00 per share cash for each share held, and Pivotal’s Class B common
     stockholder, Dell Technologies , will receive approximately 7.2 million shares of
20   VMware Class B common stock, at an exchange ratio of 0.0550 shares of VMware
     Class B common stock for each share of Pivotal Class B common stock. This
21   transaction, in aggregate, results in an expected net cash payout
     for VMware of $0.8 billion.            The impact of equity issued to Dell
22
     Technologies would increase its ownership stake in VMware by approximately
23   0.34 percentage points to 81.09% based on the shares currently outstanding.
     VMware currently holds 15 percent of fully-diluted outstanding shares of Pivotal.
24   The transaction is expected to be funded through cash on the balance sheet,
     accessing short-term borrowing capacity, and approximately 7.2 million shares of
25   VMware Class B common stock to Dell. Closing of the transaction is subject to
     customary closing conditions including the approval of the merger agreement by
26
     the holders of at least a majority of the outstanding shares of Pivotal common stock
27   not owned by VMware or Dell Technologies or their affiliates (a “majority-of-the-

28

                                       - 17 -
                              CLASS ACTION COMPLAINT
             Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 18 of 33



 1          minority” vote) and is expected in the second half of VMware’s fiscal year 2020,
            which ends January 31, 2020.
 2
            Advisors
 3

 4
            J.P. Morgan Securities LLC served as financial advisor and Wilson Sonsini
 5          Goodrich & Rosati served as legal counsel to VMware. Lazard served as financial
            advisor and Gibson, Dunn & Crutcher LLP served as legal counsel to the Special
 6          Committee of the VMware Board of Directors. Davis Polk & Wardwell LLP
            served as legal counsel to Pivotal. Morgan Stanley & Co. LLC served as financial
 7
            advisor and Latham & Watkins, LLP served as legal counsel to the Special
 8          Committee of the Pivotal Board of Directors.

 9 The Inadequate Merger Consideration

10          58.    Significantly, the Company’s financial prospects and opportunities for future
11 growth, and synergies with VMWare establish the inadequacy of the merger consideration.

12          59.    First, the compensation afforded under the Proposed Transaction to Company
13 stockholders significantly undervalues the Company. The proposed valuation does not adequately

14 reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

15 consideration how the Company is performing, considering key financial improvements of the

16 Company in recent years.

17          60.    For example, the Company has traded as high as $24.39 per share within the past
18 fifty-two weeks and over $20 a share as recently as late May 2019.
19          61.    Moreover, according to MarketBeat.com, within the last six-months, analysts have
20 set a consensus price target for Pivotal Software at $23.91 per share.

21          62.    Additionally, Pivotal Software’s future success is extremely likely, given the
22 consistent positive financial results it has posted over the past several quarters. Obviously, the

23 opportunity to invest in such a company on the rise is a great coup for VMWare, however it

24 undercuts the investment of Plaintiff and all other public stockholders.

25          63.    Finally, the Proposed Transaction represents a significant synergistic benefit to
26 VMWare.
27

28

                                             - 18 -
                                    CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 19 of 33



 1          64.    Clearly, while the deal will be beneficial to VMWare it comes at great expense to

 2 Plaintiff and other public stockholders of the Company.

 3          65.    It is clear from these statements and the facts set forth herein that this deal is

 4 designed to maximize benefits for VMWare at the expense of Pivotal Software stockholders,

 5 which clearly indicates that Pivotal Software stockholders were not an overriding concern in the

 6 formation of the Proposed Transaction.

 7 Preclusive Deal Mechanisms

 8          66.    The Merger Agreement contains certain provisions that unduly benefit VMWare

 9 by making an alternative transaction either prohibitively expensive or otherwise impossible.

10 Significantly, the Merger Agreement contains a termination fee provision that is especially onerous

11 and impermissible. Notably, in the event of termination, the merger agreement requires Pivotal

12 Software to pay up to $95 million to VMWare, if the Merger Agreement is terminated under certain

13 circumstances. Moreover, under one circumstance, Pivotal Software must pay this termination fee

14 even if it consummates any competing Company Takeover Proposal (as defined in the Merger

15 Agreement) within 12 months following the termination of the Merger Agreement.                  The

16 termination fee will make the Company that much more expensive to acquire for potential

17 purchasers. The termination fee in combination with other preclusive deal protection devices will

18 all but ensure that no competing offer will be forthcoming.
19          67.    The Merger Agreement also contains a “No Solicitation” provision that restricts

20 Pivotal Software from considering alternative acquisition proposals by, inter alia, constraining

21 Pivotal Software’s ability to solicit or communicate with potential acquirers or consider their

22 proposals. Specifically, the provision prohibits the Company from directly or indirectly soliciting,

23 initiating, proposing or inducing any alternative proposal, but permits the Board to consider either

24 an Intervening Event or a Superior Proposal if it constitutes or is reasonably calculated to lead to

25 a “Superior Proposal” as defined in the Merger Agreement.

26          68.    Moreover, the Merger Agreement further reduces the possibility of a topping offer
27 from an unsolicited purchaser. Here, the Individual Defendants agreed to provide VMWare

28

                                              - 19 -
                                     CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 20 of 33



 1 information in order to match any other offer, thus providing VMWare access to the unsolicited

 2 bidder’s financial information and giving VMWare the ability to top the superior offer. Thus, a

 3 rival bidder is not likely to emerge with the cards stacked so much in favor of VMWare.

 4          69.     These provisions, individually and collectively, materially and improperly impede

 5 the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and

 6 pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

 7 Company and its public stockholders.

 8          70.     Accordingly, the Company’s true value is compromised by the consideration

 9 offered in the Proposed Transaction.

10 Potential Conflicts of Interest

11          71.     The breakdown of the benefits of the deal indicate that Pivotal Software insiders

12 are the primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders.

13 The Board and the Company’s executive officers are conflicted because they will have secured

14 unique benefits for themselves from the Proposed Transaction not available to Plaintiff and the

15 public stockholders of Pivotal Software.

16          72.     First and foremost, as stated above, the Proposed Transaction represents an ultimate

17 end goal of maximizing profits for Dell (and its controlling shareholder Defendant Michael S.

18 Dell) which through its wholly-owned subsidy EMC, and its majority owned subsidy VMware,
19 own 63.8% of the Company including 94.6% of the voting stock of the Company.

20          73.     In addition, Defendant Klevorn, as stated above, is an officer with Ford, a

21 stockholder of approximately 17.5 million shares of Pivotal Software Class A stock, and which

22 has executed a voting agreement pledging to vote those shares in favor of the Proposed

23 Transaction.     Despite the this clear conflict of interest Defendant Klevorn was deemed

24 “independent” enough to serve on the two person independent special committee that ran the sales

25 process.

26          74.     Certain insiders stand to receive financial benefits as a result of the Proposed
27 Transaction. Notably, Company insiders, including the Individual Defendants, currently own

28

                                              - 20 -
                                     CLASS ACTION COMPLAINT
                 Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 21 of 33



 1 large, illiquid portions of Company stock that will be exchanged for large cash pay days upon the

 2 consummation of the Proposed Transaction. While the preliminary proxy reveals the holdings of

 3 Company insiders as follows, it fails to adequately describe the specific consideration afforded to

 4 each Company insider.

 5                                                                     Percentage                    Percentage
                                                        Number of          of         Number of          of         Percentage
                                                          Shares        Shares of      Shares of      Shares of         of
 6                                                      of Class A       Class A        Class B        Class B        Total
                                                        Beneficially   Beneficially   Beneficially   Beneficially     Voting
     Name of Beneficial Owner                            Owned(1)       Owned(1)       Owned(1)       Owned(1)       Power(1)
 7 Principal Stockholders:
     Michael S. Dell(2)                                175,514,272            63.8% 175,514,272             100%         94.6%
 8 Dell Technologies Inc.(3)                           175,514,272            63.8% 175,514,272             100%         94.6%
     EMC Corporation(3)                                175,514,272            63.8% 175,514,272             100%         94.6%
 9 EMC Equity Assets LLC(3)                            175,514,272            63.8% 175,514,272             100%         94.6%
     VMware, Inc.(3)                                   175,514,272            63.8% 175,514,272             100%         94.6%
10 Ford Motor Company(4)                                17,516,709            17.6%          —               —              *
     FMR LLC(5)                                         14,459,818            14.5%          —               —              *
11 The Vanguard Group(6)                                 6,807,530             6.8%          —               —              *
     Named Executive Officers and Directors:
12 Robert Mee(7)                                         2,477,469             2.4%          —               —              *
     William Cook(8)                                     2,235,850             2.2%          —               —              *
13   Scott Yara(9)                                       1,750,379             1.7%          —               —              *
     Paul Maritz(10)                                     1,013,334             1.0%          —               —              *
14   Michael S. Dell(2)                                175,514,272            63.8% 175,514,272             100%         94.6%
     Zane Rowe                                                  —               —            —               —             —
15   Egon Durban                                                —               —            —               —             —
     William D. Green(11)                                   63,334               *           —               —              *
     Marcy S. Klevorn                                           —               —            —               —             —
16
     Madelyn J. Lankton(12)                                  4,152               *           —               —              *
     All executive officers and directors as a group
17     (14 persons)(13)                                184,984,457            65.1% 175,514,272             100%         94.7%
18
19             75.       Furthermore, upon the consummation of the Proposed Transaction, each

20 outstanding Company option or equity award, will be canceled and converted into the right to

21 receive certain consideration according to the merger agreement. Notably, while the Preliminary

22 Proxy reveals that Pivotal Software insiders will receive approximately $82.1 million for their

23 cashed out options and equity awards, it does not sufficiently break down the amount that each

24 individual Company insider will receive.

25             76.       Moreover, certain employment agreements with certain Pivotal Software

26 executives, entitle such executives to severance packages should their employment be terminated
27 under certain circumstances. These ‘golden parachute’ packages are significant, and will grant

28

                                                     - 21 -
                                            CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 22 of 33



 1 each director or officer entitled to them millions of dollars, compensation not shared by Pivotal

 2 Software’s common stockholders. Notably, the Preliminary Proxy does not provide adequate

 3 detail regarding the compensation afforded to Company insiders as a result of these Golden

 4 Parachute payments.

 5          77.    Thus, while the Proposed Transaction is not in the best interests of Pivotal Software

 6 stockholders, it will produce lucrative benefits for the Company’s officers and directors.

 7 The Materially Misleading and/or Incomplete Registration Statement

 8          78.    On October 10, 2019, the Pivotal Software Board caused to be filed with the SEC

 9 a materially misleading and incomplete Preliminary Proxy that, in violation of their fiduciary

10 duties, failed to provide the Company’s stockholders with material information and/or provides

11 them with materially misleading information critical to the total mix of information available to

12 the Company’s stockholders concerning the financial and procedural fairness of the Proposed

13 Transaction.

14          Omissions and/or Material Misrepresentations Concerning the Sales Process Leading up

15          to the Proposed Transaction

16          79.    Specifically, the Preliminary Proxy fails to provide material information

17 concerning the process conducted by the Company and the events leading up to the Proposed

18 Transaction. In particular, the Proxy fails to disclose:
19                 a. The Preliminary Proxy fails to disclose sufficient information regarding the

20                     specific nature of the confidentiality agreement entered into between Pivotal

21                     Software and VMware during the sales process, and if it contained a “don’t-

22                     ask, don’t-waive” or standstill provision, and if so, the specific conditions, if

23                     any, under which such provisions would fall away or prevent parties from

24                     submitting a bid;

25                 b. The Preliminary Proxy fails to disclose adequate reasoning for the failure to

26                     perform a market check for potentially interested third parties during the sales
27

28

                                              - 22 -
                                     CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 23 of 33



 1                    process after it became apparent that no go-shop provision would be added to

 2                    the merger agreement;

 3                 c. The preliminary Proxy fails to disclose the nature and timing of

 4                    communications regarding future employment;

 5                 d. The Preliminary Proxy fails to provide detailed information regarding the

 6                    specific compensation afforded to Company insiders for their Company stock,

 7                    options, stock awards, and change-in-control provisions, as applicable;

 8                 e. The Preliminary Proxy fails to disclose why conflicted members of

 9                    management were allowed to attend meetings of the Special Committee when

10                    those individuals were likewise affiliated with both Dell and VMWare.

11         Omissions and/or Material Misrepresentations Concerning Pivotal’s Financial

12         Projections

13         80.     The Preliminary Proxy fails to provide material information concerning financial

14 projections provided by Pivotal Software’s management and relied upon by Morgan Stanley,

15 Lazard, and Moelis in their analyses. The Preliminary Proxy discloses management-prepared

16 financial projections for the Company which are materially misleading.          Accordingly, the

17 Preliminary Proxy should have, but fails to provide, certain information in the projections that

18 Pivotal Software management provided to the Board and the various financial advisors. Courts
19 have uniformly stated that “projections … are probably among the most highly-prized disclosures

20 by investors. Investors can come up with their own estimates of discount rates or [] market

21 multiples. What they cannot hope to do is replicate management’s inside view of the company’s

22 prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007)

23         81.     Regarding the “Initial Outlook” Company projections, the Preliminary Proxy fails

24 to provide material information concerning the prepared by Pivotal Software management.

25 Specifically, the Preliminary Proxy fails to disclose the material line items for the following

26 metrics:
27                 a. The line items used to calculate Non-GAAP Operating Income, including

28

                                            - 23 -
                                   CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 24 of 33



 1                          i. EBIT and EBITDA

 2          82.    Regarding the “Base Case” Company projections, the Preliminary Proxy fails to

 3 provide material information concerning the prepared by Pivotal Software management.

 4 Specifically, the Preliminary Proxy fails to disclose the material line items for the following

 5 metrics:

 6                 a. The line items used to calculate Non-GAAP Operating Income, including

 7                          i. EBIT;

 8                         ii. EBITDA; and

 9                        iii. Unlevered Free Cash Flows

10          83.    Regarding the “High Case” Company projections, the Preliminary Proxy fails to

11 provide material information concerning the prepared by Pivotal Software management.

12 Specifically, the Preliminary Proxy fails to disclose the material line items for the following

13 metrics:

14                 a. The line items used to calculate Non-GAAP Operating Income, including

15                          i. EBIT;

16                         ii. EBITDA; and

17                        iii. Unlevered Free Cash Flows

18          84.    As stated above, the Preliminary Proxy provides several non-GAAP financial
19 metrics, EBIT, EBITDA, and unlevered free cash flows, but fails to disclose a reconciliation of all

20 non-GAAP to GAAP metrics, as described above.

21          85.    This information is necessary to provide Company stockholders a complete and

22 accurate picture of the sales process and its fairness. Without this information, stockholders were

23 not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

24 and cannot fairly assess the process.

25          86.    Without accurate projection data presented in the Preliminary Proxy, Plaintiff and

26 other stockholders of Pivotal Software are unable to properly evaluate the Company’s true worth,
27

28

                                              - 24 -
                                     CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 25 of 33



 1 the accuracy of the various financial advisors’ financial analyses, or make an informed decision

 2 whether to vote their Company stock in favor of the Proposed Transaction.

 3          Omissions and/or Material Misrepresentations Concerning VMware’s Financial

 4          Projections

 5          87.    The Preliminary Proxy fails to provide material information concerning financial

 6 projections provided by VMware management and relied upon by the various financial advisors

 7 in their analyses. The Preliminary Proxy should have, but fails to provide, certain information in

 8 the projections that VMware management provided to the various financial advisors. Courts have

 9 uniformly stated that “projections … are probably among the most highly-prized disclosures by

10 investors. Investors can come up with their own estimates of discount rates or [] market multiples.

11 What they cannot hope to do is replicate management’s inside view of the company’s prospects.”

12 In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

13          88.    Regarding the “VMware Projections”, the Preliminary Proxy fails to provide

14 material information concerning the prepared by VMware management.                Specifically, the

15 Preliminary Proxy fails to disclose the material line items for the following metrics:

16                 a. The line items used to calculate Non-GAAP Operating Income, including

17                          i. Non-GAAAP EBIT

18          89.    Regarding the “VMware Prepared Pivotal Pro Forma Projections”, the
19 Preliminary Proxy fails to provide material information concerning the prepared by VMware

20 management. Specifically, the Preliminary Proxy fails to disclose the material line items for the

21 following metrics:

22                 a. The line items used to calculate Non-GAAP Operating Income, including

23                          i. Non-GAAAP EBIT

24          90.    As stated above, the Preliminary Proxy provides several non-GAAP financial

25 metrics, including EBIT, but fails to disclose a reconciliation of all non-GAAP to GAAP metrics,

26 as described above.
27

28

                                              - 25 -
                                     CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 26 of 33



 1          91.     This information is necessary to provide Company stockholders a complete and

 2 accurate picture of the sales process and its fairness. Without this information, stockholders were

 3 not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

 4 and cannot fairly assess the process.

 5          92.     Without accurate projection data presented in the Preliminary Proxy, Plaintiff and

 6 other stockholders of Pivotal Software are unable to properly evaluate VMware’s true worth, the

 7 accuracy of the various financial advisors’ financial analyses, or make an informed decision

 8 whether to vote their Company stock in favor of the Proposed Transaction.

 9          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

10          Morgan Stanley

11          93.     In the Preliminary Proxy, Morgan Stanley describes its respective fairness opinion

12 and the various valuation analyses performed to render such opinion. However, the descriptions

13 fail to include necessary underlying data, support for conclusions, or the existence of, or basis for,

14 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

15 valuations or evaluate the fairness opinions.

16          94.     With respect to the Publicly Traded Comparables Analysis, the Preliminary Proxy

17 fails to disclose the following:

18                  a. The specific benchmark multiples for each analyzed comparable company;
19                  b. The specific benchmark multiples for Pivotal Software on a standalone basis.

20          95.     With respect to the Discounted Equity Value Analysis, the Preliminary Proxy fails

21 to disclose the following:

22                  a. The specific inputs and assumptions used to calculate the assumed cost of

23                      equity of Pivotal Software of 10.0%.

24          96.     With respect to the Discounted Cash Flow Analysis, the Preliminary Proxy fails to

25 disclose the following:

26                  a. The specific inputs and assumptions used to calculate the perpetuity growth
27                      rates range of 2.5% to 3.5%;

28

                                               - 26 -
                                      CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 27 of 33



 1                 b. The specific inputs and assumptions used to calculate the discount rates range

 2                     of 9.0% to 11.0%;

 3                 c. Pivotal Software’s estimated weighted average cost of capital.

 4          97.    With respect to the Precedent Transaction Analysis, the Preliminary Proxy fails to

 5 disclose the following:

 6                 a. The specific date on which each selected transaction closed;

 7                 b. The value of each selected transaction;

 8                 c. The specific benchmark multiples for Pivotal Software on a standalone basis.

 9          98.    These disclosures are critical for stockholders to be able to make an informed

10 decision on whether to vote their shares in favor of the Proposed Transaction.

11                                            FIRST COUNT
12                                Claim for Breach of Fiduciary Duties
13                                (Against the Individual Defendants)
14          99.    Plaintiff repeats all previous allegations as if set forth in full herein.

15          100.   The Individual Defendants have violated their fiduciary duties of care, loyalty and

16 good faith owed to Plaintiff and the Company’s public stockholders.

17          101.   By the acts, transactions and courses of conduct alleged herein, Defendants,

18 individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and
19 other members of the Class of the true value of their investment in Pivotal Software.

20          102.   As demonstrated by the allegations above, the Individual Defendants failed to

21 exercise the care required, and breached their duties of loyalty and good faith owed to the

22 stockholders of Pivotal Software by entering into the Proposed Transaction through a flawed and

23 unfair process and failing to take steps to maximize the value of Pivotal Software to its public

24 stockholders.

25          103.   Indeed, Defendants have accepted an offer to sell Pivotal Software at a price that

26 fails to reflect the true value of the Company, thus depriving stockholders of the reasonable, fair
27 and adequate value of their shares.

28

                                              - 27 -
                                     CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 28 of 33



 1          104.    Moreover, the Individual Defendants breached their duty of due care and candor by

 2 failing to disclose to Plaintiff and the Class all material information necessary for them to make

 3 an informed decision on whether to vote their shares in favor of the Proposed Transaction.

 4          105.    The Individual Defendants dominate and control the business and corporate affairs

 5 of Pivotal Software, and are in possession of private corporate information concerning Pivotal

 6 Software’s assets, business and future prospects. Thus, there exists an imbalance and disparity of

 7 knowledge and economic power between them and the public stockholders of Pivotal Software

 8 which makes it inherently unfair for them to benefit their own interests to the exclusion of

 9 maximizing stockholder value.

10          106.    By reason of the foregoing acts, practices and course of conduct, the Individual

11 Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

12 obligations toward Plaintiff and the other members of the Class.

13          107.    As a result of the actions of the Individual Defendants, Plaintiff and the Class will

14 suffer irreparable injury in that they have not and will not receive their fair portion of the value of

15 Pivotal Software’s assets and have been and will be prevented from obtaining a fair price for their

16 common stock.

17          108.    Unless the Individual Defendants are enjoined by the Court, they will continue to

18 breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable
19 harm of the Class.

20          109.    Plaintiff and the members of the Class have no adequate remedy at law. Only

21 through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

22 from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

23                                           SECOND COUNT
24                   Aiding and Abetting the Board’s Breaches of Fiduciary Duty
25                                Against Defendants Pivotal Software,
26                                    VMWare and Merger Sub Inc.
27

28

                                               - 28 -
                                      CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 29 of 33



 1           110.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

 2 herein.

 3           111.    Defendants Pivotal Software, VMWare, and Merger Sub, knowingly assisted the

 4 Individual Defendants’ breaches of fiduciary duty in connection with the Proposed Acquisition,

 5 which, without such aid, would not have occurred.

 6           112.    As a result of this conduct, Plaintiff and the other members of the Class have been

 7 and will be damaged in that they have been and will be prevented from obtaining a fair price for

 8 their shares.

 9           113.    Plaintiff and the members of the Class have no adequate remedy at law.

10                                              THIRD COUNT
11                            Violations of Section 14(a) of the Exchange Act
12                                         (Against All Defendants)
13           114.    Plaintiff repeats all previous allegations as if set forth in full herein.

14           115.    Defendants have disseminated the Preliminary Proxy with the intention of soliciting

15 stockholders to vote their shares in favor of the Proposed Transaction.

16           116.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

17 with the Proposed Transaction. Specifically, Section 14(a) provides that:

18           It shall be unlawful for any person, by the use of the mails or by any means or

19           instrumentality of interstate commerce or of any facility of a national securities
20
             exchange or otherwise, in contravention of such rules and regulations as the [SEC]
21
             may prescribe as necessary or appropriate in the public interest or for the protection
22
             of investors, to solicit or to permit the use of his name to solicit any proxy or consent
23
             or authorization in respect of any security (other than an exempted security)
24

25           registered pursuant to section 78l of this title.

26           117.    As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:
27

28

                                                - 29 -
                                       CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 30 of 33



 1          No solicitation subject to this regulation shall be made by means of any proxy

 2          statement, form of proxy, notice of meeting or other communication, written or

 3          oral, containing any statement which, at the time and in the light of the

 4          circumstances under which it is made, is false or misleading with respect to any

 5          material fact, or which omits to state any material fact necessary in order to make

 6          the statements therein not false or misleading or necessary to correct any statement

 7          in any earlier communication with respect to the solicitation of a proxy for the same

 8          meeting or subject matter which has become false or misleading

 9          118.   The Preliminary Proxy was prepared in violation of Section 14(a) because it is

10 materially misleading in numerous respects and omits material facts, including those set forth

11 above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

12 the Preliminary Proxy is materially misleading and omits material facts that are necessary to render

13 them non-misleading.

14          119.   The Individual Defendants had actual knowledge or should have known of the

15 misrepresentations and omissions of material facts set forth herein.

16          120.   The Individual Defendants were at least negligent in filing a Preliminary Proxy that

17 was materially misleading and/or omitted material facts necessary to make the Preliminary Proxy

18 not misleading.
19          121.   The misrepresentations and omissions in the Preliminary Proxy are material to

20 Plaintiff and the Class, and Plaintiff and the Class will be deprived of its entitlement to decide

21 whether to vote its shares in favor of the Proposed Transaction on the basis of complete information

22 if such misrepresentations and omissions are not corrected prior to the stockholder vote regarding

23 the Proposed Transaction.

24                                          FOURTH COUNT
25                          Violations of Section 20(a) of the Exchange Act
26                                 (Against all Individual Defendants)
27          122.   Plaintiff repeats all previous allegations as if set forth in full herein.

28

                                              - 30 -
                                     CLASS ACTION COMPLAINT
              Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 31 of 33



 1          123.    The Individual Defendants were privy to non-public information concerning the

 2 Company and its business and operations via access to internal corporate documents, conversations

 3 and connections with other corporate officers and employees, attendance at management and

 4 Board meetings and committees thereof and via reports and other information provided to them in

 5 connection therewith. Because of their possession of such information, the Individual Defendants

 6 knew or should have known that the Preliminary Proxy was materially misleading to Company

 7 stockholders

 8          124.    The Individual Defendants were involved in drafting, producing, reviewing and/or

 9 disseminating the materially false and misleading statements complained of herein. The Individual

10 Defendants were aware or should have been aware that materially false and misleading statements

11 were being issued by the Company in the Preliminary Proxy and nevertheless approved, ratified

12 and/or failed to correct those statements, in violation of federal securities laws. The Individual

13 Defendants were able to, and did, control the contents of the Preliminary Proxy. The Individual

14 Defendants were provided with copies of, reviewed and approved, and/or signed the Preliminary

15 Proxy before its issuance and had the ability or opportunity to prevent its issuance or to cause it to

16 be corrected.

17          125.    The Individual Defendants also were able to, and did, directly or indirectly, control

18 the conduct of Pivotal Software’s business, the information contained in its filings with the SEC,
19 and its public statements. Because of their positions and access to material non-public information

20 available to them but not the public, the Individual Defendants knew or should have known that

21 the misrepresentations specified herein had not been properly disclosed to and were being

22 concealed from the Company’s stockholders and that the Preliminary Proxy was misleading. As

23 a result, the Individual Defendants are responsible for the accuracy of the Preliminary Proxy and

24 are therefore responsible and liable for the misrepresentations contained herein.

25          126.    The Individual Defendants acted as controlling persons of Pivotal Software within

26 the meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company,
27 the Individual Defendants had the power and authority to cause Pivotal Software to engage in the

28

                                               - 31 -
                                      CLASS ACTION COMPLAINT
             Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 32 of 33



 1 wrongful conduct complained of herein. The Individual Defendants controlled Pivotal Software

 2 and all of its employees. As alleged above, Pivotal Software is a primary violator of Section 14

 3 of the Exchange Act and SEC Rule 14A-9. By reason of their conduct, the Individual Defendants

 4 are liable pursuant to section 20(a) of the Exchange Act

 5         WHEREFORE, Plaintiff demands injunctive relief, in its favor and in favor of the Class,

 6 and against the Defendants, as follows:

 7         A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

 8         as the Class representatives and Plaintiff’s counsel as Class counsel;
 9
           B.      Enjoining the Proposed Transaction;
10
           C.      In the event Defendants consummate the Proposed Transaction, rescinding it and
11
           setting it aside or awarding rescissory damages to Plaintiff and the Class;
12
           D.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the
13

14         fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

15         E.      Directing the Individual Defendants to exercise their fiduciary duties to commence
16         a sale process that is reasonably designed to secure the best possible consideration for
17
           Pivotal Software and obtain a transaction which is in the best interests of Pivotal Software
18
           and its stockholders;
19
           F.      Directing defendants to account to Plaintiff and the Class for damages sustained
20

21         because of the wrongs complained of herein;

22         G.      Awarding Plaintiff the costs of this action, including reasonable allowance for

23         Plaintiff’s attorneys’ and experts’ fees; and
24         H.      Granting such other and further relief as this Court may deem just and proper.
25

26
27

28

                                              - 32 -
                                     CLASS ACTION COMPLAINT
Case 4:19-cv-06814-PJH Document 1 Filed 10/21/19 Page 33 of 33
